Title: To Alexander Hamilton from Medad Mitchell, [11 January 1794]
From: Mitchell, Medad
To: Hamilton, Alexander



[New York, January 11, 1794]

The Secretary of the Treasury will pardon a Man who no longer considers himself an American, for this address to his feelings, his honor, and his humanity.
There was a time when Patriotism induced me to lay open the intrigues of a foreighn Court, at that time poverty made me desperate, and what I laid, before the Secretary, was the efforts of the greatest industry, that distress coud extort from an ambitious Man. As I have never recieved any emolument for the attempt of throwing any new light on the subjects treat[ed] of, I rely upon his honor not to expose me, on the contrary, I expect his soul spurns at the Idea. And that he will return the sacred truth addressed to Colonel Walker for the Honble Baron de steuben. It is not necessary for me to explain my motiv for leaving my Country the second time, A Country for which my father bled, and which I have served. A great Man, cloathed with power, and who will make no contemptible figure in the Annals of his Country was the cause of it. I am too small a man to resent it, unless a fit of desperation shoud drive me to commit what I shudder to think of. I hope that the Secretary will pardon me for this Language, and do me the Justice to believe, that I entertain a high esteem for his Character. Altho his enemies multiply with a rapid pace, I ever contradict their Calumnys, Beleiving that he has a thirst for “honest fame”, But that he never speculated upon the Cloathing and amunition of our present Army. These things are said of some of our greatest Men, and farther, that by a connection with the Court of St. James, that our western Army has been sacrifised, as well as the interest of the Atlantic States. I cannot believe all this, But I well know a most ruinous policy has been pursued in the Indian war. Mr. Sargant and others advice has been too well attended to, and you may rest asured that Wayne will have a second Melancholly tale to tell the Public. Genl. Knox has been so unkind as to call me a rascal &c—he advanced Sixty Dollars for certain purposes—he like a Great Man quarreled with me afterwards. I deposited the money in the hands of an old Veteran, who has lost his leg for want of a sent. of Common understanding. It remains for him, perhaps when systems change, he may want it, and his children suffer for the indignity offered a poor and Virtuous Man. My friends will find that I am no flatterer, and my enemies shall find, that I am brave.
With esteeem I am the Secretarys Most Obedient and most humble Servant

M Mitchell
New York 11th 1794.The Secretary of the Treasury.

